Citation Nr: 1805219	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  07-13 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by gastrointestinal symptoms, claimed as acid reflux, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  Entitlement to service connection for a disability manifested by heart palpitations as secondary to service-connected disability, or as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to May 1992 that included
service in Southwest Asia from October 1990 to April 1991.  She was awarded the Southwest Asia Service Medal and the Saudi Arabia Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2013, this matter was remanded for further development.  The case is once again before the Board.


FINDINGS OF FACT

1.  A gastrointestinal disorder, claimed as acid reflux, has not been shown to be caused or related to her active military service.

2.  A disability manifested by heart palpitations has not been shown to be caused or related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by gastrointestinal symptoms, claimed as acid reflux, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.317 (2017).

2.  The criteria for service connection for disability manifested by heart palpitations as secondary to service-connected disability, or as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3310, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  Appellate review may proceed without prejudice to the Veteran.

II.  Service Connection

The Veteran contends that her gastrointestinal and heart disabilities are due to her military service.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran has also argued that her heart palpitations are secondary to her service connected disability, to include posttraumatic stress disorder (PTSD), hypertension, and/or diabetes mellitus.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A "qualifying chronic disability" for purposes of 38 U.S.C. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  As an initial matter, the diseases for which the Secretary has established a presumption under 
 (3) are all infectious in nature.  The Veteran does not allege, and the record does not suggest, that she has any of the listed diseases.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;
 (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Effective July 13, 2010, VA amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of what are identified as medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4), which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, and claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61, 997 (Oct. 7, 2010).

Compensation under 38 U.S.C. § 1117  shall not be paid if:  (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Gastrointestinal disorder claimed as acid reflux

The Veteran contends that her chronic gastrointestinal disability, to include acid reflux, is due to her active military service.  See May 2005 claim, VA form 21526.

As to the claim for service connection for a chronic pain disability, the threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought; specifically a chronic pain disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As to a current disability, the Veteran was not diagnosed with any functional gastrointestinal disorder or other disability when she attended her VA examinations.  See May 2017 VA examination and November 2017 VA examination.  A review of her private medical records and VA treatment records are also negative for any diagnosis relating to acid reflux.  See March 2006 private medical records and VA treatment records.

In addition, while the Veteran served in Kuwait during the Persian Gulf War from October 1990 to April 1991, and therefore may be eligible for consideration for service connection on a presumptive basis due to this service, the Veteran's service treatment records (STRs) and personnel records are negative for any gastrointestinal signs or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness.  

As to the more current medical evidence in the record, the Veteran was afforded a VA examination in May 2017 and November 2017.  At the May 2017 VA examination, the Veteran reported having acid reflux and burning in throat for years and that these symptoms occur sometimes and she takes medication for it.  The VA examiner did not diagnose the Veteran with any disability relating to an esophageal condition and did not find any stricture, spasm, or diverticula of the esophagus.  The VA examiner did not find any other pertinent physical findings, complications, conditions, signs, symptoms, or scars relating to the Veteran's complaints.  At the Veteran's November 2017 VA examination, the VA examiner noted that there was no evidence of acid reflux or gastroesophageal reflux (GERD) in the record.  VA treatment records are indeed silent for any signs or symptoms relating to acid reflux.

Moreover, there are no other medical opinions contained in the Veteran's medical history that contradicts the findings by these examiners.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In summary, the Board has considered the statements made by the Veteran and her representative that she has a disability manifested by acid reflux that is due to her active duty military service.  However, because the record does not indicate that the Veteran or her representative have the specialized knowledge to attribute her acid reflux to a disability or a specific incident of service, the Board finds that these opinions are outweighed by the VA examiners' opinions.  This is because the etiology and existence of her claimed disability is a complex medical decision that requires expertise to determine.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As such, the Board places some probative weight on the Veteran's statements because she can report on the observable symptoms but she does not have the medical expertise to provide a diagnosis or an opinion as to the origin of her disability.  See Davidson, supra.  VA examiners have specialized medical knowledge to make such determinations.

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against her claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  


B.  Heart palpitations

The Veteran contends that her chronic disability manifested by heart palpitations is due to her active military service.  See May 2005 claim, VA form 21526.

As with the previous claim, the threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought; specifically a chronic disability manifested by heart palpitations or other heart-related symptoms.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As to a current disability, the Veteran was not diagnosed with any qualifying chronic disability or infectious diseases enumerated under 38 C.F.R. § 3.317 when she attended her VA examinations.  See May 2017 VA examination and November 2017 VA examination.  A review of her private medical records and VA treatment records are also negative for any diagnosis relating to heart palpitations.  See March 2006 private medical records and VA treatment records.

In addition, although the Board has acknowledged that the Veteran is a Persian Gulf Veteran who served in the Southwest Asia theater of operations as defined under 38 C.F.R. § 3.317(e) and may therefore be eligible for consideration for service connection on a presumptive basis due to this service, the Veteran's STRs and personnel records are negative for any cardiovascular signs or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness.  

As to the more current medical evidence in the record, the Veteran was afforded a VA examination in May 2017 and November 2017.  At the May 2017 VA examination, the Veteran reported having random palpitations which have been occurring for a long time and about every other day although they do not last very long.  She reported that she could feel something in her heart or lung.  The VA examiner conducted a series of diagnostic tests including an electrocardiogram (EKG) and chest x-ray and opined that both findings were normal.  The VA examiner also found that the Veteran did not have cardiac arrhythmia, infectious cardiac conditions, or any other hospitalizations for the treatment of the heart.  At the November 2017 examination, the VA examiner that there was no evidence of palpitations in the record and during service, and an EKG showed no arrhythmia related to palpitations, nor were there any abnormal symptoms or physical findings.

As to the theory of secondary service connection, because there is a lack of a diagnosis for a current disability, there is also no basis for service connection under this theory of entitlement.

Moreover, there are no other medical opinions contained in the Veteran's medical history that contradict the findings by these examiners.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In summary, the Board has considered the statements made by the Veteran and her representative that she has disability associated with heart palpitations that is due to her active duty military service.  However, because the record does not indicate that either she or her representative have the specialized knowledge to attribute her heart palpitations to a specific diagnosis or incident of service, the Board finds that these opinions are outweighed by the VA examiners' opinions.  This is because the diagnosis and etiology of her present disability is a complex medical decision that requires expertise to determine.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As such, the Board places some probative weight on the Veteran's statements because she can report on the observable symptoms but she does not have the medical expertise to provide a diagnosis or an opinion as to the origin of her disability.  See Davidson, supra.  VA examiners have specialized medical knowledge to make such determinations.

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against her claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  


ORDER

Service connection for a disability manifested by gastrointestinal symptoms, claimed as acid reflux, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is denied.

Service connection for a disability manifested by heart palpitations as secondary to service-connected disability, or as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


